The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 19, 2021 has been entered.
Examiner makes the following findings regarding claim language.  With respect to the “bistable release mechanism” language of claims 1, 11 and 17, the paragraph bridging pages 21-22 of the originally filed specification teaches that a hinged solution capsule and pair of piercers is one option for achieving a bistable release mechanism.  Other options are possible and fall within the scope of the claim.  The term "bistable release" is intended to require only two states: either fully on or fully off.  In the same way that a domestic light switch is configured to have only two stable states (on or off), so the release mechanism of the present disclosure is intended to have only two conditions, both of which are stable.  Application of a force of less than the threshold force results in the bistable release mechanism not being actuated while application of a force that is equal to or greater than the threshold force results in the bistable release mechanism being fully actuated.  Partial actuation is not possible.  That is not to say, however, that once the bistable release mechanism is actuated, all of the solution is dispensed instantaneously.  On the contrary, in preferred embodiments of the invention, the release of solution from the capsule to the solution receiving region takes place over some tens or hundreds of seconds.  The binary nature of the actuation, however, is such that, on actuation, the rate of flow is constant from the moment of actuation until the solution capsule is empty of solution and all of the solution is present on the substrate (assuming that the device is held in an appropriately level orientation).  The claims also now require that the projection and piercing member are both present.  Thus a container with some structure to pierce and/or break the container after application of a force above a defined threshold to move the solution capsule past the projection such that all of the fluid inside the container will be released is within the scope of a "bistable release mechanism".  For examination purposes, a bistable release mechanism” will be interpreted to include a breakable/pierceable/rupturable capsule, container, vial, packet, ampule, pouch, sac or other equivalent container terminology in combination with a device to irreversibly 
Additionally, page 21, lines 9-15 teach that the invention is not limited to require a pair of piercing members.  There may be a single piercing member, perhaps configured in such a manner as to produce more than one aperture in the frangible enclosing member.  Alternatively, where present, a single piercing member may comprise a portion that may serve a purpose of drawing fluid in and, by virtue of a surface tension present on the solution within the portion, resulting in a capillary pull action that draws a drop of solution out of the buffer capsule to be absorbed by the solution-receiving region of the substrate.  Thus, the number of piercing members is not critical and the piercing member may include a component designed to draw out the fluid via surface tension and/or capillary action.  
With respect to the capsule containing a specific volume of solution, the claim does not require any amount or volume range of solution.  Thus for examination purposes, as long as the breakable/pierceable/rupturable capsule, container, vial, packet, ampule, pouch, sac or other equivalent container terminology is seal and contains an amount of fluid/solution, it will be treated by examiner as having a specific volume of solution.   
With respect to claim 2, examiner notes that the wherein language added to claim 2 are simply parameters that would govern an inherent property such as the rate that solution flows from the solution capsule of any device having a pair of piercers.  However that claim does not limit these properties to any specific piercing area or the dimension of the gap between them.  Thus all values of these properties are included in the instant claims.  Examiner notes that the first paragraph on page 12 and the paragraph bridging pages 15-16 of the instant specification teach a drop-by-drop mechanism using capillary action based on the gap between the pair of piercing members to remove a drop from the solution capsule followed by entry of air into the solution capsule to once again initiate the drop removal process.  The first full paragraph on page 16 of the instant specification gives a specific size of the gap, but examiner will not import these limitations into the claim.  Moreover the drop-by-drop description shows what applicant considers to be included in the scope of a constant flow rate as claimed.  Thus claim 2 covers all piercing members having a pair of piercers.  Thus for examination purposes, claim 2 will be treated as requiring that the piercing member have a pair of piercers and the wherein clause is inherently met by the piercing area of and gap between the piercers.  
The drawings were received on January 19, 2021.  These drawings are acceptable.
Applicant is advised that should claim 2 be found allowable, claim 12 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-13 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Egan (US 2008/0199851) in view of Kishioka (JP 2011-89968, newly cited and applied) and Cunningham (US 6,372,431) or Wolgast (US 2016/0047720) and further in view of Ashihara (US 6,017,494, hereinafter called Ashihara ‘494 or JP 8-262023, hereinafter called Ashihara ‘023).  In the patent publication Egan teaches methods and apparatus for detection of one or more analytes.  Analytes include agents or components of infectious agents such as pathogenic .  
In the patent publication Kishioka teaches, see the included translation, an enzyme immunoassay instrument (10) that includes a developing substrate (15) capable of fluid administration by a capillary phenomenon is provided with a specimen addition region (44), a marker reagent region (45), and a detection region (46) downstream thereof (see at least figure 3).  An operating unit (20) capable of oscillating around a spindle (22) is provided in a position facing the developing substrate 15 (see at least figure 3 for this operating unit in its first orientation).  The operating unit has a specimen dropping section (24) and a blood cell separation membrane (26) provided on one side of the spindle facing the specimen addition region so that when a drop of whole blood is placed in the specimen dropping section in the configuration shown in figure 3, it passes through the blood cell separation membrane to separate and remove blood cells from the whole blood prior to contacting the specimen addition region.  The operating unit also has a storage tank (29) provided on the other side of the spindle, the storage tank having a developing liquid (28) stored therein (see at least figure 3 for the storage tank in its sealed configuration).  A pair of claws (16 and 17) are provided in a position facing the storage tank to break a sealing membrane (30) of the storage tank to let the developing liquid flow out.  By turning the operating unit to its second orientation, as shown in figure 4, after the adding the blood specimen, the sealing membrane of the storage tank is broken by the claws so that the developing liquid is supplied to the developing substrate and a developing liquid pad (34) form the storage tank in a release configuration.  This action also separates the blood cell separation membrane from the specimen addition region.  Of particular relevance to the instant claims are paragraphs [0024], [0026]-[0031] and [0040]-[0041].  In paragraph [0024], in the first 
Cunningham relates to mammalian nucleic acid and protein molecules comprising a plurality of nucleic acid and protein molecules.  The nucleic acid molecules can be used as hybridizable array elements in a microarray in diagnostic and therapeutic applications including detecting metabolic and toxicological responses, and in monitoring drug mechanism of action.  Column 5, lines 46-53 teaches that a "sample" is used in its broadest sense.  A sample containing nucleic acid molecules may comprise a bodily fluid; a cell; an extract from a cell, chromosome, organelle, or membrane isolated from a cell; genomic DNA, RNA, or cDNA in solution or bound to a substrate; a biological tissue or biopsy thereof; a fingerprint or tissue print (two possible forms of a skin-print); natural or synthetic fibers; in a solution; in a liquid suspension; in a gaseous suspension; in an aerosol; and the like.  
Wolgast relates to compositions, films, collection devices, apparatuses, kits and methods related to biologic analyte collection and analysis include thin films of modified polycaprolactone.  Methods of production and use thereof are described herein.  The films, compositions, collection devices, kits and methods can be used for collection of fingerprints for both image capture and nucleic acid extraction and analysis.  Paragraph [0011] teaches that the term "sample" is used in its broadest sense.  A sample that is collected using a film, composition, device, kit or method as described herein is any material to be analyzed.  Examples include nucleic acids, cells, tissues, or bodily fluids such as blood, urine, semen, lymphatic fluid, cerebrospinal fluid, or amniotic fluid, or other biological samples, such as fingerprints, buccal swabs, mouthwashes, stool, tissue culture cells, tissues slices, biopsy aspiration, etc.  Also see paragraphs [0039]-[0041], [0061]-[0062], [0068], [0070] and [0086]-[0089].  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to use a skin-print as taught by Cunningham or Wolgast as the sample in the Egan device because of the use of skin-prints such as fingerprints of other skin/tissue-touch materials as samples in Cunningham or Wolgast and the ability to use solid sample in Egan with steps taken to render the analyte in solution form
Figures 1(a) – 1(c) and their associated description in column 1, lines 19-39 of Ashihara ‘494 teach a device (1) for receiving and analyzing a sample, wherein the analyzing involves use 
 Figures 2-3 and their associated description in paragraphs [0002]-[0004] of Ashihara ‘023 teach a device (1) for receiving and analyzing a sample, wherein the analyzing involves use of a solution (33), the device having a sample receiving portion (28) for receiving a sample to be analyzed; a solution capsule (31,31a,33) having a sealed configuration in which the solution capsule is sealed and a release configuration in which contents of the solution capsule are released via a flow path (filter paper 22) that provides fluid communication between the solution capsule and the sample receiving portion; and a release mechanism (pressure in direction A) comprising an actuator wherein the release mechanism releases only in the event that a force applied to the actuator reaches a threshold force and wherein actuation of the actuator results in one-way conversion of the solution capsule from the sealed configuration shown in figure 3 into 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to connect the capsule/container(s) of Egan to the body as shown in Ashihara ‘494 or Ashihara ‘023 or specifically to the rotatable hinge or Egan as shown by the pivoting operating unit of Kishioka because one of ordinary skill in the art would have recognized it as one of a finite number of identified, predictable solutions, with a reasonable expectation of success.   Additionally it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide a projection on the Egan body as shown by Kishioka to interact with the solution capsule/hinge portion between two stable orientations such as taught by Kishioka which covers claim 20 because as taught/shown by Kishioka this configuration/combination allows the breakage of the solution capsule by pressing down on the solution capsule and then lock the configuration after the solution capsule has been broken so that the fluid within the solution capsule can be released.  
With respect to claims 2, 10-13 and 21, Egan does not specifically teach two piercing members, however Ashihara ‘023 and Kishioka clearly show a pair of piercing members and one of ordinary skill in the art would have recognized it as one of a finite number of identified, 
With respect to claim 6 the flow path of Egan is configured to passively provide the fluid at a constant rate due to the presence of a wicking material.  
With respect to claim 3, Egan teaches the application of pressure to the body to cause movement of a body part that results in the capsule/container being punctured.  The device of figure 3 shows translational movement to cause the capsule to release fluid while the device of figures 27A-27C shows a device in which rotational movement occurs for fluid release.  Thus the obviousness of attaching the capsule to the moving portion of the body as shown for claim 1 above based on the combined teachings of Egan in view of Ashihara ‘494, Ashihara ‘023 or Kishioka would inherently meet the limitations of claim 3.  
With respect to claim 9, Egan teaches a piercing member and a pierceable surface wherein the body comprises the piercing member and the capsule comprises the pierceable surface (a lance, stab or piercing appendage that breaks into or punctures the compartment upon exertion of force, see paragraphs [0131], [0143] and [0161])
Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Egan in view of Kishioka and Cunningham or Wolgast and further in view of Ashihara ‘494 or Ashihara ‘023 as applied to claim 1 above, and further in view of Guirguis (US 2011/0144535).  Egan does not teach a further sample area to receive a skin-print/fingerprint.  
In the patent publication Guirguis teaches apparatus for fluid sample collection and analyte testing, including a sample receiving member and at least one membrane test strip, and optionally a sample retention member, fingerprint acquisition pad, and/or fluid collector.  Also provided are methods of collecting, testing, and retaining a fluid sample and verifying the identity of one or more individuals associated with the sample, such as the test subject, test administrator, and/or witnesses.  Paragraph [0008] teaches that often, the chain of custody associated with a test sample imbues the results with doubt, as the fluid sample may become contaminated, misplaced or a different fluid sample may be substituted entirely.  In many 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to incorporate a second sampling area on the Egan devices to acquire a fingerprint of the test subject as taught by Guirguis because of the ability to clearly identify the test subject and/or others that might have handled or been responsible for the test.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Egan in view of Kishioka and Cunningham or Wolgast and further in view of Ashihara ‘494 or Ashihara ‘023 as applied to claim 1 above, and further in view of Millenson (US 2013/0280696).  Egan does not teach a housing that has a part capable movement between positions in which the sample receiving portion is covered/inaccessible and the sample receiving portion is accessible.  
In figures 5a-5b and their associated description, paragraphs [0085]-[0086] of the patent publication, Millenson teaches an embodiment of a test device for detecting an analyte in a sample of bodily fluid, includes at least one hollow needle configured to obtain a sample of 
It would have been obvious to one of ordinary skill in the art at the time the application was tiled to provide the Egan device with a slide/cover member as taught by Millenson because of the ability to protect the sample receiving area from being accessed as taught by Millenson.  
Applicant's arguments filed January 19, 2021 have been fully considered but they are not persuasive.  In response to the changes made most objection to the drawings has been withdrawn, the rejection under 35 U.S.C. 112(b) has been withdrawn and the rejections under U.S.C. 103 has been modified to account for claim changes using two newly cited and applied secondary references.  Additionally, a duplicate claim warning has been added.  The arguments are moot with respect toward the objections/rejections that have been withdrawn or are new.  
With respect to the obviousness rejection, claim 15 now stands rejected based on the teachings of the newly cited and applied Millenson patent publication.  Thus examiner has withdrawn the indication of allowable subject matter in the last office action.  With respect to the argument that Egan does not teach a bistable release mechanism, the newly cited and applied Kishioka patent publication shows such a structure in an analysis device having a pivoting member that includes a solution capsule that is broken after a threshold level of force has been applied to cause it to pivot.  The pivoting device and the housing have structure that interact to lock the pivoting device in a first stable orientation (parallel to the top surface of the housing) until the threshold pressure is reached and then lock it in a second stable orientation after the threshold pressure has been exceeded.  The interacting structure includes a projection on the housing.  Thus Kishioka clearly uses the claimed structure to produce the claimed 
With respect to claim 2, the fact that there is a constant flow rate is a function of the structure.  Thus the addition to claim 2 in the amendment filed 1-19-21 simply incorporates the device properties which inherently control the flow rate.  However that claim does not limit these properties to any specific piercing area or the dimension of the gap between them.  Thus all values of these properties are included in the instant claims.  Examiner notes that the first paragraph on page 12 and the paragraph bridging pages 15-16 of the instant specification teach a drop-by-drop mechanism using capillary action based on the gap between the pair of piercing members to remove a drop from the solution capsule followed by entry of air into the solution capsule to once again initiate the drop removal process.  The first full paragraph on page 16 of the instant specification gives a specific size of the gap, but examiner will not import these limitations into the claim.  Moreover the drop-by-drop description shows what applicant considers to be included in the scope of a constant flow rate as claimed.  On top of that, applicant has not provided probative evidence that the pair of piercing members described by either Ashihara ‘023 or Kishioka is not capable of functioning or does not inherently function in the same manner as the instantly described piercing members.  Thus the argument is, at this point, little more than attorney argument and not persuasive for that reason.  
Since applicant has argued that all other claims are patentable over the previous reference combination for the reasons presented for the patentability of claim 1, the above response has addressed all of applicant’s arguments.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited art includes references teaching solution capsules to provide fluids used in an analysis device.  Additionally, examiner included the Australian examination report since applicant failed to provide a PTO/SB/08 form with the information disclosure statement filed 2/2/21.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARLEN SODERQUIST/            Primary Examiner, Art Unit 1797